“es Die nwa Jade Dewi a =

Case 5:21-cv-02642-EJD Document 8 Filed 04/30/21 Page 1of 3

ee Ciel has (Incl Led [eee a. Ss

rl Vigna’ S ap echlons_t_ er aS

 

alread pg Neg e, ae as

 

He ADIR date Sr 713 fror

 

| @ [’ SO Pie, | a di moyse 1 a

 

fa fri loel A eo. dap ia iG Fil.
i HWE TRED RW KEEA my wokp.

 

 

| Would lhe He hamorgele Federg |

 

Court 6 the Great Cy Sun shge
(St lagi te Ahicle by ids jal OTA

Se ee =— naa (i Cour rt) of 1B PU ge ees.
iro pid Keey Led le 8D ,

 

(7/13/20 ig, ay —

 

[4+ has He ab bh, to Ay Sa, = oe on ass

 

be med te tnt be gad Cathal -_
’

 

Tours [a Chc De
Te (mB)

 
   
   
   

(ft , Mn. Bus tah _ Case 5:21-cv-02642-EJD, Document 8 Filed 04/30/21 3 e2of3

Cast ap 5:2/-CV 0 dod duckies 0 ge \ Earth t on.
503 Oly mpte blvd. . 27 APR 202i Perna “CH Bowen 205"

Seatn Monica CA 1040 U.S. District Court Clerk

Elune \.Dok a

V1 Gas. |g. St
Sra Joie ’ CA aD én ht
walt)

$344 B= AOSSS jobbafga fess] | genkey UEDA g|gpipyest gf ofthe [idpieayspaplipiils

   
Case 5:21-cv-02642-EJD Document8 Filed 04/30/21 Page 3 of 3

. apt moeet
I. «, tgs Ree oe f
oe Fe MEET a Dey at raion ages “ay
Boy, OT Rey Me Lan oe: . . . : aS Ct on
a ee . wv “Ne ey . * : Ue : “at
4 caalhel ete t
‘ i ’ a

wee ge vs é at . : ve . se
Spe ee BEL sow yee “r

Q Ate @
ay :

eutcyore.— president wixsite. com / F3)millinn 2024

 
